Exhibit 10.9

 

WORKING CAPITAL MAINTENANCE AGREEMENT

 

THIS WORKING CAPITAL MAINTENANCE AGREEMENT (as amended, restated, modified or
supplemented from time to time, the “Agreement”) is dated as of December 15,
2016, and is entered into by and between AURORA COOPERATIVE ELEVATOR COMPANY, a
Nebraska cooperative corporation (“ACE”), and PACIFIC ETHANOL, INC., a
corporation organized and existing under the laws of Delaware (“PEI”) (ACE and
PEI are hereinafter referred to individually and collectively as the
“Contributor”), in favor of COBANK, ACB, a federally-chartered instrumentality
of the United States (“CoBank”) .

 

RECITALS

 

WHEREAS, Pacific Aurora, LLC, a limited liability company organized and existing
under the laws of Delaware (“PAL”), Pacific Ethanol Aurora East, LLC, a limited
liability company organized and existing under the laws of Delaware (“AE”), and
Pacific Ethanol Aurora West, LLC, a limited liability company organized and
existing under the laws of Delaware (“AW”) (PAL, AE and AW are hereinafter
referred to individually and collectively as the “Company”), and CoBank have
entered into that certain Credit Agreement dated of even date herewith (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, Contributor has a direct or indirect ownership interest in the Company
and will derive substantial economic benefits from the loans made by CoBank to
the Company under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to CoBank making the loans to the Company
under the Credit Agreement that Contributor execute and deliver to Lender a
working capital maintenance agreement in substantially the form hereof, and
Contributor desires to satisfy such condition precedent;

 

NOW, THEREFORE, for and in consideration of the premises set forth above, which
are incorporated into the Agreement by this reference, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be bound hereby,
Contributor agrees as follows:

 

AGREEMENT

 

SECTION 1 Certain Definitions and Rules of Construction. Capitalized terms not
otherwise defined in this Agreement shall have the respective meanings ascribed
to them by the Credit Agreement, including Annex A thereto, and the Rules of
Construction set forth in such Annex A shall apply to this Agreement.

 

SECTION 2 Contribution of Capital. Contributor agrees to contribute capital to
PAL from time to time in accordance with this Agreement to ensure that the
Company maintains the minimum Working Capital threshold of the Consolidated
Group required under Section 8.1 of the Credit Agreement (the “Working Capital
Threshold”). In the event that, at the end of any calendar month, the Working
Capital of the Consolidated Group is less than the Working Capital Threshold
required for such month, Contributor shall, jointly and severally, pay cash to
PAL, as an equity contribution and not as a loan (except with the prior written
consent of CoBank, which consent, if given, may be subject to the execution of a
subordination agreement in form and substance satisfactory to CoBank), in an
amount necessary to increase the Working Capital of the Consolidated Group to
the Working Capital Threshold (the “Capital Contribution”). Contributor shall
make all Capital Contributions no later than (a) three (3) days after the
Company delivers its Compliance Certificate to CoBank for the applicable
calendar month or (b) thirty-three (33) days after the end of the applicable
calendar month, whichever occurs first, and shall contemporaneously deliver to
CoBank evidence of such Capital Contribution reasonably satisfactory to CoBank.
Contributor agrees that any Capital Contribution shall be deemed to be an equity
contribution to the capital of PAL and such payment shall not be deemed a loan
or cause Contributor to be a creditor of PAL or the Company (except with the
prior written consent of CoBank, which consent, if given, may be subject to the
execution of a subordination agreement in form and substance satisfactory to
CoBank). For the avoidance of doubt, any Capital Contribution required to be
made by PEI may be made by PEI through PEC.

 

 

 



 1 

 

 

SECTION 3 Limitation on Working Capital Contributions. Notwithstanding any
provision in this Agreement to the contrary, the obligations of Contributor
under this Agreement shall be limited to the aggregate of Fifteen Million
Dollars ($15,000,000) in Capital Contributions.

 

SECTION 4 Joint and Several Obligations. Contributor’s obligations hereunder
shall be joint and several, and independent of the obligations under any other
Loan Documents and any Obligations of the Company, and a separate action or
actions may be brought and prosecuted against Contributor whether action is
brought against the Company or whether the Company be joined in any such action
or actions; and Contributor waives the benefit of any statutes of limitations or
right to reduction, setoff or other modification affecting its liability
hereunder or the enforcement thereof. Contributor’s obligations under this
Agreement shall be primary, absolute and unconditional, irrespective of, and
unaffected by (a) changes in the ownership of the Company resulting in
Contributor’s ownership interest, direct or indirect, being increased, reduced
or eliminated; (b) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, the Credit Agreement or any other Loan
Document; and (c) the absence of any action to enforce the Credit Agreement or
any other Loan Documents or the waiver or consent by CoBank with respect to any
of the provisions of the Credit Agreement or any other Loan Document.

 

SECTION 5 Authorities of CoBank. Contributor authorizes CoBank, without notice
or demand and without affecting liability hereunder, from time to time, to (a)
grant additional credit to the Company, or renew, compromise, extend, accelerate
or otherwise change the time for payment of, or otherwise change the terms of,
the Obligations or any part thereof, including increase or decrease of the rate
of interest thereon; (b) amend or modify the Working Capital Threshold, the time
for measuring the Working Capital Threshold or any provisions relating to the
Working Capital Threshold; (c) amend or modify, in any manner whatsoever, the
Credit Agreement or other Loan Documents; (d) take any action under or in
respect of the Credit Agreement or other Loan Documents in exercise of any
remedy, power or privilege contained therein or available to it at law, equity
or otherwise, or waive or refrain from exercising any such remedies, powers or
privileges; and (e) extend or waive the time for any of Contributor’s or the
Company’s performance of, or compliance with, any term, covenant or agreement on
its part to be performed or observed under the Credit Agreement or other Loan
Documents, or waive such performance or compliance or consent to a failure of,
or departure from, such performance or compliance..

 

SECTION 6 Waivers. Contributor hereby expressly waives to the extent permitted
by applicable law:

 

(a)       Any right to require CoBank, as a condition to proceeding against
Contributor, to (i) proceed against the Company or any other person; (ii)
proceed against or exhaust any security held from the Company; or (iii) pursue
any other remedy in CoBank’s power whatsoever.

 

(b)       Any defense arising by reason of any disability or other defense or
counter-claim that the Company may assert on the underlying debt, including but
not limited to failure of consideration, breach of warranty, fraud, statute of
frauds, bankruptcy, statute of limitations, lender liability, accord and
satisfaction, and usury or by reason of the cessation from any cause whatsoever
of the liability of the Company.

 

(c)       The pleading or assertion of any defense based on the failure of
CoBank to keep Contributor informed of the financial and business status of the
Company, it being expressly acknowledged by Contributor that it is Contributor’s
responsibility to keep so informed.

 

(d)       All setoffs and counterclaims, and all presentments, demands for
performance, notices of nonperformance, protests, notices of dishonor, notices
of sale of foreclosure of any security for the payment of the Obligations under
the Credit Agreement, and notices of acceptance of this Agreement and of the
existence, creation, of incurring or new or additional Indebtedness.

 

CONTRIBUTOR WARRANTS AND AGREES THAT EACH OF THE WAIVERS SET FORTH IN THIS
AGREEMENT IS MADE WITH CONTRIBUTOR’S FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
CONSEQUENCES AND THAT, UNDER THE CIRCUMSTANCES, THE WAIVERS ARE REASONABLE AND
NOT CONTRARY TO PUBLIC POLICY OR LAW. IF ANY SUCH WAIVER IS DETERMINED TO BE
CONTRARY TO ANY APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVER SHALL BE EFFECTIVE
ONLY TO THE EXTENT PERMITTED BY LAW OR PUBLIC POLICY.

 

 

 



 2 

 

 

SECTION 7 No Waiver. No exercise or nonexercise of any right hereby given
CoBank, no dealing by CoBank with the Company, no change, impairment, or
suspension of any of CoBank’s rights or remedies, shall in any way affect any of
the obligations of Contributor hereunder nor give Contributor any recourse
against CoBank. Contributor represents to CoBank that Contributor is now and
will be completely familiar with the business, operation, and condition of the
Company, and Contributor waives any right to require CoBank to notify
Contributor of any facts concerning the Company, unknown to Contributor,
material or otherwise, which might affect the relationship of CoBank,
Contributor and the Company.

 

SECTION 8 Contributor’s Representations. Contributor represents and warrants
that: (a) the authorization, execution, delivery and performance by Contributor
of this Agreement are within Contributor’s powers; (b) this Agreement has been
duly authorized, executed and delivered by Contributor, and constitutes a valid
and binding obligation of Contributor, enforceable against it in accordance with
its respective terms; (c) the execution, delivery and performance by Contributor
of this Agreement (i) does not require any consent or approval of, registration
or filing with, or any action by, any governmental body, agency, authority or
any other person, except those as have been obtained or made and are in full
force and effect, (ii) will not violate any applicable governmental rules, or
the organizational or governing documents and agreements of Contributor and
(iii) will not violate or result in a default under any indenture, agreement or
other instrument binding on Contributor or any of Contributor’s assets or give
rise to a right thereunder to require any payment to be made by Contributor.

 

SECTION 9 Costs of Enforcement. Contributor agrees to pay the attorneys’ fees of
CoBank and all other costs and expenses which may be incurred by CoBank in the
enforcement of this Agreement.

 

SECTION 10 Remedies Cumulative. This Agreement is entered into in favor of and
to the benefit of Cobank and CoBank shall be entitled to enforce the terms and
provisions hereof, including Contributor’s obligations to make any Capital
Contribution, from time to time against Contributor as often as occasion
therefor may arise and without the requirement that CoBank exhaust any other
remedies available to it. CoBank’s rights under this Agreement are cumulative
and not alternative, and shall not be exhausted by CoBank’s exercise of any one
or more rights hereunder, or otherwise, or by any number of successive actions,
unless and until all Obligations of the Company under the Credit Agreement and
Contributor hereunder have been paid or performed. The liability under this
Agreement shall continue notwithstanding the incapacity or disability of
Contributor, and its benefits shall inure to CoBank’s successors and assigns.
CoBank may assign this Agreement, in whole or in part, without notice to
Contributor. Contributor waives all exemptions and all setoffs and
counterclaims.

 

SECTION 11 Continuing Obligations. Contributor’s obligations under this
Agreement shall not be discharged, and this Agreement shall remain in full force
and effect, until all of the Obligations under the Credit Agreement have been
satisfied in full, CoBank has no commitment to make any further advances to the
Company under the Credit Agreement and Contributor has sent a valid written
demand to CoBank for termination of this Agreement.

 

SECTION 12 Reinstatement of Agreement. This Agreement shall remain in full force
and effect and continue to be effective in the event any petition is filed by or
against Contributor or the Company for liquidation or reorganization, in the
event Contributor or the Company becomes insolvent or makes an assignment for
the benefit of creditors or in the event a receiver or trustee is appointed for
all or any significant part of Contributor’s or the Company’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations under the Credit Agreement, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by CoBank, whether as a “voidable
preference”, “fraudulent conveyance” or otherwise, all as though such payment or
performance had not been made. In the event that any payment of the Obligations
under the Credit Agreement, or any part thereof, is rescinded, reduced, restored
or returned, the Obligations under the Credit Agreement or the part thereof so
rescinded shall be reinstated, and Contributor’s obligations hereunder shall be
reinstated.

 

 

 



 3 

 

 

SECTION 13 Amendment. Neither this Agreement, nor any provision hereof, may be
amended, modified, waived, or discharged except by an instrument in writing duly
signed by, or on behalf of, CoBank.

 

SECTION 14 Severability. In case any right of CoBank herein shall be held to be
invalid, illegal, or unenforceable, such invalidity, illegality and/or
unenforceability shall not affect any other right granted hereby.

 

SECTION 15 Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of Colorado without regard to its conflict of laws
principles.

 

SECTION 16 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS; VENUE; WAIVER OF JURY
TRIAL. CONTRIBUTOR HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT IN DENVER, COLORADO; PROVIDED THAT NOTHING
CONTAINED IN THIS AGREEMENT WILL PREVENT COBANK FROM BRINGING ANY ACTION,
ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST CONTRIBUTOR
INDIVIDUALLY OR AGAINST ANY PROPERTY OF CONTRIBUTOR WITHIN ANY OTHER COUNTY,
STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION. CONTRIBUTOR ACKNOWLEDGES AND
AGREES THAT THE VENUE PROVIDED ABOVE IS THE MOST CONVENIENT FORUM FOR
CONTRIBUTOR AND COBANK. CONTRIBUTOR WAIVES ANY OBJECTION TO VENUE AND ANY
OBJECTION BASED ON A MORE CONVENIENT FORUM IN ANY ACTION INSTITUTED UNDER THIS
AGREEMENT. CONTRIBUTOR AND COBANK EACH HEREBY WAIVE TRIAL BY JURY IN CONNECTION
WITH ANY ACTION INSTITUTED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

[Signature Page Follows]

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  aurora cooperative elevator company       By: /s/ Chris Vincent        Name:
Chris Vincent   Title: Chief Executive Officer               pacific ethanol,
inc.       By: /s/ Bryon T. McGregor        Name: Bryon T. McGregor   Title:
Chief Financial Officer

















 





 

 

 

 

 

 

 

 

[Working Capital Maintenance Agreement Signature Page]

 

 

 

 

 

 

 

 

 



 5 

 

